Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 181







Mitchell David Holbach, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110026







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable John C. McClintock, Judge.



AFFIRMED.



Per Curiam.



David Duane Dusek, P.O. Box 14145, Grand Forks, N.D. 58208, for petitioner and appellant.



Rozanna Christine Larson, State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for respondent and appellee.

Holbach v. State

No. 20110026



Per Curiam.

[¶1]	Mitchell Holbach appeals from district court orders denying his application for post-conviction relief under N.D.C.C. ch. 29-32.1.  Holbach filed an application for post-conviction relief challenging the proceedings leading to his July 2006 guilty plea to a charge of stalking.  
See
 
State v. Holbach
, 2007 ND 114, ¶ 2, 735 N.W.2d 862.  The court granted the State’s request for summary disposition.  Holbach argues the district court erred in summarily denying his application without holding a hearing because he presented evidentiary support for his claims that he received ineffective assistance of counsel, the State failed to disclose “potentially” exculpatory evidence in violation of 
Brady v. Maryland
, 373 U.S. 83 (1963), he was denied the right to counsel during his probation revocation hearing, and he had obtained newly discovered evidence.  Because Holbach failed to meet his burden of raising a genuine issue of material fact to support any of his claims, we affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner